Citation Nr: 1440936	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  09-46 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for anxiety disorder.

2.  Entitlement to an initial rating in excess of 10 percent for a thoracic strain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 2006 to April 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2009 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Board notes that in a February 2012 Report of General Information, the Veteran stated he recently moved to Tennessee.  Because the Veteran currently resides within the jurisdiction of the RO in Nashville, Tennessee, such has jurisdiction in this appeal.

The Veteran requested a hearing before the Board in his January 2010 substantive appeal regarding an increased rating for his back and the January 2011 substantive appeal regarding an increased rating for his anxiety disorder.  In a February 2012 Report of General Information, the Veteran withdrew his requests for a Board hearing for the issues herein on appeal.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704 (e) (2013).  

The Board notes that the Veteran filed a notice of disagreement, based on the July 2009 rating decision for the issue of entitlement to head trauma, to include memory loss.  However, as the Veteran did not perfect an appeal as to this issue, it is not before the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2013).  Additionally, the Veteran filed a notice of disagreement, based on a September 2009 rating decision for left and right knee disabilities.  In a September 2010 rating decision, the RO granted service connection for a left knee sprain and service connection for right knee patellofemoral syndrome.  The Veteran has not expressed disagreement with any aspect of these determinations.  Since this represents a full grant these claims, they are no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that, additional evidence, in the form VA treatment records, was associated with the electronic record in Virtual VA during February 2013 and April 2013.  This was subsequent to the August 2011 and December 2011 supplemental statements of the case (SSOC) issued for the claims herein on appeal, and prior to the transfer of the claims file to the Board, listed in the Veterans Appeals Control and Locator System as February 2012.  The additional evidence is relevant to both the issue of entitlement to an increased rating for anxiety disorder, currently evaluated as 50 percent disabling, and the issue of entitlement to an increased rating for thoracic strain, currently evaluated as 10 percent disabling.  In fact, a cursory review of the evidence reveals that such records pertain to the claims on appeal and more specifically, a February 2012 VA treatment record discussed both the Veteran's back problems and mental health issues.  In situations like this, when the additional evidence is relevant and not duplicative, the RO must furnish another SSOC as provided in 38 C.F.R. § 19.31 (2013).  See 38 C.F.R. § 19.37 (2013).  Thus, the Board finds that these two rating claims must be remanded for RO consideration of the evidence added to the record since the August 2011 and December 2011 SSOCs and an issuance of another SSOC in compliance with 38 C.F.R. § 19.31.

Additionally, an April 2013 Report of General Information, stated that the Veteran was deployed to Afghanistan, from February 2013 to May 2013.  An October 2012 VA treatment record noted that the Veteran recently returned from Afghanistan due to employment as a private contractor.  Thus, on remand the circumstances of any additional active duty should be clarified, if indeed such was active duty or in the alternative, if such was in a private capacity, then attempt to obtain any private medical examinations or treatment records that may exist in relation to such employment.  All attempts to obtain any this information and any identified records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain any requested documents.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(1) (2013).

The Board notes that April 2013 and January 2014 rating decisions referenced review of evidence not associated with the claims file, specifically, a November 2012 application for benefits.  Thus, on remand all evidence related to the Veteran, to include a November 2012 application for benefits, should be obtained and associated with the claims file.  All actions to obtain the requested document should be documented fully in the claims file.  If the identified document cannot be obtained then any necessary steps should be taken to obtain a replacement document.

Additional VA examinations are needed to reassess the severity of the Veteran's thoracic back strain and anxiety disorder.  The Veteran's most recent VA mental disorders examination was in August 2011 with a September 2011 addendum, and his most recent VA spine examination was in August 2011 and there is some suggestion that these disabilities have since worsened and fluctuated.  See Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the U.S. Court of Appeals for Veterans Claims determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  Specifically, the Board notes that subsequent to the August 2011 mental disorders examination a February 2012 VA treatment record provided a positive screening for depression.  Additionally, subsequent to the August 2011 spine examination, a September 2011 VA treatment record documented severe back pain; however, in a February 2012 VA treatment record, the Veteran reported his degenerative disc disease involving his thoracic spine did not limit his activity.  

Finally, in light of the remand, updated VA treatment records should be obtained and associated with the claims file.  The record reflects the Veteran most recently received treatment from the Tennessee Valley Healthcare System in Nashville, Tennessee.  Thus, on remand, all relevant VA treatment records should be obtained, specifically from the Tennessee Valley Healthcare System, to include all associated outpatient clinics, since October 2012, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following actions:

1.  Clarify the circumstances of any additional employment and/or active service in Afghanistan during 2012 and 2013 as referenced in the claims file.  If such is determined to be active service obtain associated service treatment records, or in the alternative, if such is determined to consist of private employment, obtain the necessary authorization from the Veteran to obtain any medical records that may exist.  All attempts to obtain this information and any identified records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain any requested documents.  

2.  Obtain and associate with the Veteran's claims file all evidence pertinent to the Veteran, to include a November 2012 application for benefits, as referenced in the April 2013 and January 2014 rating decisions.  All actions to obtain the requested document(s) should be documented fully in the claims file.  If the identified document(s) cannot be obtained then any necessary steps should be taken to obtain a replacement document.

3.  Obtain the Veteran's VA treatment records, since October 2012, from the Tennessee Valley Healthcare System, to include all associated outpatient clinics, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

4.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished.

The examiner must comment on the frequency and the severity of the psychiatric symptomatology attributable to the Veteran's service-connected anxiety disorder.  The VA examiner should expressly state which of the Veteran's psychiatric symptomatology are due to his service-connected anxiety disorder, without regard to any non service-connected psychiatric disorders which may be diagnosed.  Furthermore, the VA examiner should provide an opinion as to the Veteran's GAF score due, solely, to his service-connected anxiety disorder without regard to any non service-connected psychiatric disorders which are diagnosed.  If the service-connected psychiatric disability manifestations cannot be clinically distinguished from manifestations of nonservice-connected psychiatric disability, such should be stated in the examination report, and all psychiatric findings should be considered in combination.

A complete rationale for all opinions expressed must be provided.

5.  Schedule the Veteran for a VA spine examination to determine the current severity of his service-connected thoracic strain.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

A complete rationale for all opinions expressed must be provided.

6.  The Veteran must be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).

7.  Finally, re-adjudicate the issues of entitlement to an increased rating for anxiety disorder, currently evaluated as 50 percent disabling, and the issue of entitlement to an increased rating for thoracic strain, currently evaluated as 10 percent disabling, with consideration of the additional evidence received since the most recent SSOCs.  If any benefit sought is not granted, furnish the Veteran and his representative with a SSOC and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



